Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention.

3. Claims 1,7,8,9,13, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lier Et al. (6084545).
    For claim 1, Lier Et al. (6084545) discloses (the references in parentheses apply to this document) an apparatus for calibrating an Active Electronically Scanned Array (AESA) (see col.1, lines 11-35, note active antenna arrays", "digitally controlled systems") comprising: at least one near-field transmit probe; (see fig.2(16p); col.7, lines 62-64) at least one near-field receive probe; (see fig.2(18p); col.7, lines 15-20) and a Calibration circuit, (see fig.2(228)(230)(218)) where: the calibration circuit is configured to apply signals to the at least one near-field transmit probe and at least one near-field receive probe, the signals comprising uncorrelated RF channel signals with orthogonal phase coding  ( See box 220 in figure 2, column 2 lines 60-68 and 26-40) and  to receive measurements from the at least one near-field transmit probe and the at least one near-field receive probe and apply a Hadamard matrix algorithm to the measurements to determine one or more performance metrics. (see col.9, lines 54-60). Independent claim 9 Lier Et al. (6084545) discloses (the references in parentheses apply to this document) a system comprising: an Active Electronically Scanned Array (AESA); (see col.1, lines 11-35, note active antenna arrays", "digitally controlled systems") at least one half-duplex near-field probe disposed proximal to the aperture of the AESA,; (see fig.2(16p)(18p); col.7, lines 15-20, 62-65) and a Calibration circuit, (see fig.2(228)(230)(218)) where: the calibration circuit is configured to apply signals to the at least one near-field transmit probe and at least one near-field receive probe, the signals comprising uncorrelated RF channel signals with orthogonal phase coding  ( See box 220 in figure 2, column 2 lines 60-68 and 26-40) and receive measurements from the at least one half-duplex near-field probe and apply a Hadamard matrix algorithm to the measurements to determine one or more performance metrics. (see col.9, lines 54-60) .

Dependent claims 7 and 13, Lier Et al. Also teaches wherein: the apparatus is configured to be disposed within the AESA aperture (see (see fig.2(18p)), and wherein: the calibration circuit is further configured to analyze the measurements with respect to an electromagnetic field coupling between the at least one half- duplex near- field probe arid one or more redialing elements in the AESA (see col.9, lines 32-38; col.7, lines 15-20, 62-65).

For dependent claims 8 and 15, Lier Et Al. also teaches wherein: the calibration circuit is further configured to determine an alteration to gain and phase metrics of one or more radiating elements in the AESA when a faulty transmit / receive module is detected

 (see col.10, lines 18-20; Fault detection is an obvious example of application of this type of measurements).

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lier Et Al. in view of Seth D Silverstein ( Application of Orthogonal Codes to the Calibration of Active Phased Array Antennas for Communication Satellite).

For claim 5, Lier Et Al. discloses all the subject matter of the claimed invention with the exception of wherein the calibration circuit is further configured to analyze the measurements with respect to an S-parameter matrix. Seth from the same or similar fields of endeavor teaches a provision of wherein the calibration circuit is further configured to analyze the measurements with respect to an S-parameter matrix (see col.15, lines 7-15) . Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use wherein the calibration circuit is further configured to analyze the measurements with respect to an S-parameter matrix as taught by Seth in the communication of Lier Et Al. for the purpose of employing S-parameter matrix is a well-established practice .

7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Patentability shall not be negated by the manner in which the invention
was made.

8. Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lier Et Al. in view of West Et Al (9409151). For claims 4 and, 12 , Lier Et Al. discloses all the subject matter of the claimed invention with the exception of wherein the calibration circuit is further configured to identify a distortion due to a random. Wesi from the same or similar fields of endeavor teaches a provision of wherein the calibration circuit is further configured to identify a distortion due to a ransom (see for example, claims 1, 2, col.1, lines 12-41) . Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use (see for example , claims 1, 2, col.1, lines 12-41) wherein the calibration circuit is further configured to identify 4 distortion due to a random as taught by West in the communication network of Lier Et Al for the purpose of inducing degradations .

9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious

before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 2,3,610, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lier Et Al.

For claims 2,3,610, 11 and 14, Lier Et Al. discloses all the subject matter of the claimed invention with the exception of wherein each of the at least one near-field transmit probe and at least one near-field receive probe comprise end-fire near-field probes configured to minimize look angle blockage; wherein the calibration circuit is further configured to periodically place the AESA in a diagnostic made during normal operation; and the measurements are received periodically during a mission operation; and wherein: the calibration circuit is further configured to perform an initial calibration when the AESA is installed in a mobile platform in a communication network. However, it appears to define a slight constructional change which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance. In particular it is evident to the skilled person that placing a probe in the end-fire direction reduces the physical blockage of an antenna array and several telecommunication equipment it is common practice to execute calibration at installation and during operation, possibly periodically. Thus, it would have been obvious to the person of ordinary skill in the art at the effective

filling date of the claimed invention to use wherein each of the at least one nearfield transmit probe and at least one near-field receive probe comprise end- near-ficid probes configured to minimize look angle blockage; wherein the calibration circuit is further configured to periodically place the AESA in a diagnostic mode during normal operation:; and the measurements are received periodically during a mission operation: and wherein: the calibration circuit is further configured to perform an initial calibration when the AESA is installed in a mobile platform as the well-known in the art in the communication of Lier Et Al for the purpose of placing a probe in the end-fire direction reduces the physical blockage of an antenna array and several telecommunication equipment it is common practice to execute calibration at installation and during operation, possibly periodically.

11. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

12. Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476